United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF LABOR, WAGE & HOUR
DIVISION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1899
Issued: June 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 12, 2012 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ (OWCP) June 20, 2012 merit decision denying her emotional
condition claim and an August 20, 2012 nonmerit decision denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she sustained an emotional
condition while in the performance of duty; and (2) whether OWCP properly denied her request
for further merit review of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 1, 2011 appellant, then a 45-year-old human resources compensation
specialist, filed a traumatic injury claim alleging that on October 31, 2011 Deborah Hollins, a
supervisory regional wage specialist, hollered and yelled at her for making the civil rights section
think that she was not given her time to work on her case. She also alleged that she was exposed
to terrifying, traumatic and stressful events at work. Appellant contended that she was subjected
to harassment, retaliation, abuse and mistreatment which resulted in traumatic anxiety, stress and
chronic migraines with nausea. She listed names of employees who witnessed the October 31,
2011 incident.
On the claim form, Ms. Hollins contended that appellant was not injured in the
performance of duty at the time of injury. She also contended that her allegations of hollering
and yelling were untrue.
By letter dated November 8, 2011, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim. It requested additional factual and medical evidence.
OWCP also requested that the employing establishment respond to appellant’s allegations.
Appellant submitted e-mails dated September 21 through December 8, 2011 which
allegedly documented harassment, abuse and subjection to a hostile work environment by
Ms. Hollins and Betty R. Campbell, a manager. In a September 21, 2011 e-mail, she contended
that Ms. Hollins and Ms. Campbell threatened her to not contact employing establishment
executives. Ms. Hollins refused to help appellant retrieve four years of her work that was lost on
her computer. She also changed contract information that was documented by appellant and
assigned her the same work that was performed by senior analysts. In e-mails dated October 31
and November 14, 2011, appellant and Yolanda Hargraves, a program analyst, addressed the
absence of medical documentation regarding her claim which appellant contended had been
submitted. In a November 18, 2011 e-mail to Ms. Hargraves, appellant alleged that during the
October 31, 2011 meeting she became afraid of Ms. Hollins as she yelled and screamed at her
about her request for reasonable official time to review 2,000 pages of a civil rights investigative
report regarding an Equal Employment Opportunity (EEO) complaint she had filed against the
employing establishment. Ms. Hollins told her not to talk to any another analyst about anything.
She instructed appellant to work on contracts that she had previously worked on. Appellant
stated that two employees witnessed Ms. Hollins yelling and screaming at her. She requested
that Ms. Hargraves forward her request to stop Ms. Hollins from contacting her and her family at
home to the proper officials. In a December 5, 2011 e-mail, Ms. Hollins denied appellant’s
request for continuation of pay (COP) as her disability was not caused by a traumatic injury. In
an e-mail dated December 8, 2011, appellant alleged that she was unable to retrieve the required
documentation related to her workers’ compensation claim and EEO complaint because
Ms. Hollins had denied her access to the employing establishment and threatened her with
disciplinary action.
In a November 9, 2011 medical report, Dr. Raj S. Shiwach, a Board-certified psychiatrist,
advised that appellant had recurrent severe major depressive disorder and post-traumatic stress
disorder which were exacerbated by a recent conflict with her supervisor. Commencing
November 11, 2011 she could not return to work for six to eight weeks. In a November 28, 2011

2

report, Dr. Ronnie D. Shade, a Board-certified orthopedic surgeon, advised that appellant was
totally incapacitated and unable to work due to stress. He requested that she be excused from
work from November 28 to December 28, 2011.
In a November 15, 2011 memorandum, Ms. Hollins stated that the employing
establishment did not concur with appellant’s allegations. She noted that appellant was currently
on a Performance Improvement Plan (PIP) due to failing performance of her human resources
specialist wage analyst duties. The PIP involved a weekly meeting with Ms. Hollins, appellant
and Donnette Holder, a regional director of operations, to review appellant’s performance and
other issues. Ms. Holder attended the meetings to ease appellant’s discomfort towards
Ms. Hollins and to serve as an impartial witness to their discussions. Ms. Hollins stated that
during the October 31, 2011 meeting they discussed appellant’s continued incorrect completion
of her timesheets. She was advised that while she was under the PIP she had a fixed work
schedule. Appellant repeatedly entered the hours she worked as if she were on a flexible
schedule. She was advised to stop claiming credit for not taking a lunch break on days when she
attended approved therapy sessions under the Family and Medical Leave Act (FMLA) and ate at
her desk. Ms. Hollins stated that on such days, she observed nonwork-related information on
appellant’s computer screen. She noted appellant’s October 5, 2011 e-mail which requested
approval of two hours a day to review over 2,000 pages of investigative materals regarding her
EEO complaint as instructed by the employing establishment’s civil rights office. Ms. Hollins
denied her request. She stated that appellant did not respond to her October 25, 2011 e-mail
requesting verification of the civil rights office’s request and refused to provide the investigative
materials at the October 31, 2011 meeting. Subsequently, she provided a copy of a
memorandum that forwarded a compact disc containing documents related to her EEO
investigation. Ms. Hollins stated that during the October 31, 2011 meeting appellant became
argumentative when she discussed her performance under the PIP. She contended that the PIP
was fictitious. Appellant was advised that the PIP was still in place and instructed to follow the
guidelines to succeed. Ms. Hollins answered appellant’s questions regarding her work
performance and referred her to a resource book for further information. She advised employees
not to ask appellant any work-related questions in response to her comment that such questions
were disruptive. Appellant claimed that four years of her work had been lost due to problems
with her home computer. After she was advised by Ms. Hollins that her work files should never
be stored on her personal home computer, appellant stated that the lost files were not work
related, but rather related to her EEO claims. Ms. Hollins concluded that Ms. Holder was present
during the entire October 31, 2011 meeting and she could attest that neither Ms. Hollins nor
appellant raised their voices or engaged in the claimed behavior.
In a December 1, 2011 witness statement, Ms. Holder related that she was present during
the October 31, 2011 meeting and that Ms. Hollins was direct, firm and professional. She did
not witness any yelling, hollering or unfair treatment as claimed by appellant.
In a December 9, 2011 decision, OWCP denied appellant’s claim, finding that she failed
to substantiate a compensable employment factor as Ms. Holder and Ms. Hollins disputed her
allegations. It further found that since she did not establish a compensable employment incident,
it was not necessary to review the medical evidence of record.

3

On January 22, 2012 appellant requested an oral hearing before an OWCP hearing
representative.
Appellant submitted e-mails dated July 11, 2011 through March 29, 2012 which further
alleged that Ms. Hollins harassed, abused and subjected her to a hostile work environment. In a
February 21, 2012 e-mail, Ms. Hollins denied appellant’s request for leave until March 15, 2012.
She stated that appellant had no available leave and no further leave could be extended because
the employing establishment had extended every possible leave opportunity to her to facilitate
her well being and return to work. Ms. Hollins insisted that she return to work no later than
February 27, 2012. She stated that appellant’s failure to return to work and to be available to
resume her job responsibilities would result in absent without leave (AWOL) status. Ms. Hollins
granted her leave without pay (LWOP) from February 16 through 26, 2012. In an e-mail dated
February 22, 2012, appellant requested that the employing establishment instruct Ms. Hollins to
discontinue sending her threatening e-mails. In e-mails dated February 23 and March 13, 2012,
she requested reassignment from her hostile work environment during the investigation of her
EEO complaint and traumatic injury claim. In a March 26, 2012 e-mail, Ms. Hollins advised
appellant that although she previously had a reduced workload under the PIP due to her medical
appointments and time in the office, there was no current medical documentation warranting
such workload. Appellant would have to work independently on new assignments so that
Ms. Hollins could access her ability to perform the duties of her position. In e-mails dated
March 27, 2012, appellant contended that Ms. Hollins did not respond to her requests to review
questions she had prepared for contractors and to provide documents to help her analyze reports.
In a March 29, 2012 e-mail, she contended that Ms. Hollins improperly placed her on AWOL
status as she had submitted the required medical documentation to support her absence from
work. Ms. Hollins also improperly placed appellant on leave under the FMLA as she was on
leave under OWCP. In e-mails dated March 29, 2012, Ms. Hollins advised her to stop amending
her timesheets as doing so without permission would result in the denial of access to her
timesheet. Appellant was deemed AWOL since she did not return to work until March 16, 2012.
She was allowed one hour instead of the two hours she requested to review documents related to
her claim and EEO complaint.
In a report also dated November 28, 2011, Dr. Shade reiterated his diagnoses of stress.
Appellant has been off work for the past two months and was reluctant to return to her prior
stressful job environment. She was awaiting relocation to another city or state and a civil rights
investigation.
In an undated summary of the union investigation based on interviews of employees,
Theresa M. Brandon, appellant’s union representative, determined that there was a hostile work
environment at the employing establishment. Ms. Brandon’s summary noted that Ms. Hollins
shared information about staff performance, including appellant’s work performance, with others
which created embarrassment and tension in the unit. She and Ms. Flores had meetings only
with appellant to discuss her performance. Appellant did not receive any positive feedback
during these meetings. On August 20, 2009 the voices of Ms. Hollins and Ms. Flores were
raised while talking to appellant during their meeting. Ms. Brandon stated that Ms. Hollins
assigned work, reviewed staff work and conducted training while it was management’s
responsibility to perform these duties. A witness stated that the impetus for the strained relations
between appellant and Ms. Hollins was a training session that took place from June 8 to 12, 2009

4

in San Francisco, California. Appellant questioned Ms. Hollins about a regulation and
Ms. Hollins responded with an impatient and a short tone of voice as she chastised her for not
asking the right questions. The witness stated that Ms. Hollins did not hide her emotions and
could be difficult to work with if she did not like you, noting the firing of a former employee
who splashed water on Ms. Hollins. On October 6, 2009 Ms. Brandon received an e-mail from
appellant stating that she overheard Ms. Hollins talking to someone about her confidential
interview with Ms. Brandon.
In a February 9, 2012 letter, the civil rights center amended appellant’s formal EEO
complaint to include additional allegations. Beginning in February 2011 she was threatened by
her supervisor who denied her access to the employing establishment. Beginning in June 2011
management refused to provide appellant with a copy of the files regarding the denial of her
initial request for reasonable accommodation and reassignment. Commencing September 2011,
it refused to process her third request for reasonable accommodation. Commencing July 21,
2011 management refused to place appellant on administrative leave while her request for
reasonable accommodation was being processed. In approximately August 2011, it refused to
give her sufficient information on her PIP. On September 8, 2011 management denied
appellant’s second request for reasonable accommodation. She was harassed on a continuous
basis by her supervisor regarding ongoing job interviews. Beginning in July 2011 appellant was
harassed by her supervisor concerning her use of medical leave. She was assigned work that was
usually assigned to colleagues in higher grade positions. On October 31, 2011 appellant’s
supervisor screamed at her while stating that she tried to make the civil rights center think that
she was not given time to work on her case.
In a June 4, 2010 report, Sat Kartar Khalsa, Ph.D., advised that appellant had chronic
post-traumatic stress disorder on Axis I, psychosocial stressors and severe workplace harassment
on Axis IV and a global assessment functioning score of 56 on Axis V. Dr. Khalsa found no
diagnosis on Axis II and deferred to appellant’s physician on Axis III.
In a June 20, 2012 decision, an OWCP hearing representative affirmed the December 9,
2011 decision. The hearing representative found that the majority of appellant’s allegations
involved administrative or personnel matters and there was no evidence of agency error or abuse
in the handling of these matters. She also found that it was not necessary to address the medical
evidence as appellant failed to establish a compensable employment factor.
On July 11, 2012 appellant requested reconsideration.2
In a July 9, 2012 e-mail, Donna R. Walton, Ed.D., advised appellant that she would be
sending her a psychological report under separate cover.
In a July 20, 2012 e-mail, OWCP informed appellant that it received a returned copy of a
transcript of the April 26, 2012 oral hearing. She was asked to contact OWCP if she did not
receive a copy of the transcript. In a July 24, 2012 e-mail, appellant stated that she did not
remember if she received the transcript. She contended that she developed a serious mental
2

Appellant also requested reconsideration of OWCP decisions issued in her claims under OWCP File Nos.
xxxxxx703 and xxxxxx954.

5

disability as a result of being forced to work in a hostile and terrifying work environment since
May 2009. Her four requests for reasonable accommodation/reassignment were denied by
Ms. Hollins and Betty A. Lopez, a manager. Appellant had no choice but to retire on disability.
In an August 20, 2012 decision, OWCP denied appellant’s request for reconsideration of
its June 20, 2012 decision, finding that the evidence submitted was not relevant and, thus,
insufficient to warrant a merit review of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by factors of her federal employment.3 To establish that she sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to her
condition; (2) medical evidence establishing that she has an emotional or psychiatric disorder;
and (3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to her emotional condition.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but, nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will

3

Pamela R. Rice, 38 ECAB 838 (1987).

4

See Donna Faye Cardwell, 41 ECAB 730 (1990).

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
8

See William H. Fortner, 49 ECAB 324 (1998).

6

examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.10 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.11
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied her emotional condition claim on the
grounds that she did not establish any compensable employment factors. The Board must, thus,
initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of FECA. The Board notes that appellant’s allegations do
not pertain to her regular or specially assigned duties under Cutler.12 Rather, appellant has
alleged error and abuse in administrative matters and harassment and discrimination on the part
of her supervisors.
Appellant alleged that Ms. Hollins, her supervisor, wrongly refused to help retrieve work
lost on her computer, changed information in her contracts, assigned her work that was
performed by senior analysts and that she had previously performed, denied her access to the
employing establishment to retrieve required documents, leave, reasonable accommodation and
reassignment and a reduction of her workload under the PIP, ignored her request for assistance
with questions she had prepared for contractors or to provide documents needed to help her
analyze reports, placed her on AWOL status and on leave under FMLA. She further alleged that
Ms. Hargraves requested that she submit medical documentation even though she had previously
submitted the requested information. Appellant contended that management wrongly refused to
give her a copy of the files related to the denial of her request for reasonable accommodation and
provide her with sufficient information concerning her PIP. She filed an EEO claim alleging
harassment by Ms. Hollins. The Board has found that an employee’s complaints concerning the
manner in which a supervisor performs her duties or the manner in which a supervisor exercises
her supervisory discretion fall, as a rule, outside the scope of coverage provided by FECA. This
principle recognizes that a supervisor or manager in general must be allowed to perform her
9

Ruth S. Johnson, 46 ECAB 237 (1994).

10

Dennis J. Balogh, 52 ECAB 232 (2001).

11

Id.

12

Cutler, supra note 5.

7

duties that employees will at times dislike the actions taken, but that mere disagreement or
dislike of a supervisory or management action will not be actionable, absent evidence of error or
abuse.13 The Board notes that the assignment of work,14 handling of pay and leave issues,15
denial of requests for reasonable accommodation and reassignment,16 official time to engage in
personal activity17 and access to the employing establishment pending a medical clearance,
request for medical documentation,18 processing of a compensation claim,19 monitoring of
work20 and the filing of an EEO complaint alleging harassment21 are administrative matters and
not compensable absent a showing of error or abuse on the part of the employing establishment.
Although appellant has alleged error or abuse by Ms. Hollins, she did not submit any probative
evidence establishing error or abuse regarding the above-noted administrative matters.
Ms. Hollins explained that the lost documents were on appellant’s personal home computer and
not on a work computer. Appellant told her that the lost documents were work related, but after
she informed appellant that these documents should not be stored on her personal computer,
appellant stated that the documents were related to her EEO complaint. Ms. Hollins explained
that appellant was placed on a PIP due to her poor work performance. She initially denied her
request for official time to review over 2,000 pages of an investigative report because appellant
had not provided verification that the review was required as requested. Ms. Hollins
subsequently approved one hour to review the requested documents. She denied appellant’s
request for leave through March 15, 2012 because she no longer had any available leave and the
employing establishment had provided her with every possible leave opportunity. Ms. Hollins
granted appellant LWOP from February 16 through 26, 2012 and advised her to return to work
by February 27, 2012. She explained that appellant was deemed AWOL as she did not return to
work until March 16, 2012. Ms. Hollins stated that upon her return to work her workload was
not reduced under the PIP as previously done because there was no medical documentation to
support a workload reduction. She explained that appellant had to work independently so that
she could access her ability to perform her work duties. Ms. Hollins advised appellant about the
correct manner to complete her timesheet as she incorrectly entered hours as if she were on a
flexible schedule rather than a fixed schedule while under a PIP and claimed credit for not taking
a lunch break on days when she attended therapy under FMLA. Ms. Hollins observed nonworkrelated information on her computer on the days she claimed credit for not taking a lunch break.

13

See Marguerite J. Toland, 52 ECAB 294 (2001).

14

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

15

Dinna M. Ramirez, 48 ECAB 308, 313 (1997).

16

Ernest J. Malagrida, 51 ECAB 287 (2000).

17

See generally Dinna M. Ramirez, supra note 15; Lillie M. Hood, 48 ECAB 157 (1996).

18

James P. Guinan, 51 ECAB 604, 607 (2000); John Polito, 50 ECAB 347, 349 (1999).

19

D.P., Docket No. 10-1755 (issued March 24, 2011); David C. Lindsey, Jr., 56 ECAB 268 (2005).

20

See Lori A. Facey, 55 ECAB 217, 224 (2004).

21

Michael A. Salvato, 53 ECB 666, 668 (2002).

8

The Board finds that appellant has failed to establish a compensable employment factor with
regard to the above-noted administrative and personnel matters.
Appellant alleged that Ms. Hollins created a hostile work environment by hollering and
yelling on October 31, 2011 in response to her request for reasonable official time to review
2,000 pages of an investigation report regarding her EEO complaint. The Board has generally
held that being addressed in a raised or harsh voice does not of itself constitute verbal abuse or
harassment.22 The Board notes that the fact that Ms. Hollins hollered and yelled at appellant on
October 31, 2011 is insufficient, by itself, to warrant a finding that her action amounted to verbal
abuse as appellant did not show how such a response would rise to the level of verbal abuse or
otherwise fall within the coverage of FECA.23 Although appellant stated that witnesses observed
Ms. Hollins’ behavior, she did not submit any statements from the witnesses to corroborate her
allegation of verbal abuse. Ms. Hollins denied that she hollered and yelled during the
October 31, 2011 meeting. She stated that during the meeting appellant became argumentative
and claimed that the PIP was fictitious when her performance was being discussed. Ms. Holder
stated that she was present at the October 31, 2011 meeting and that Ms. Hollins was direct, firm
and professional. She did not witness any yelling, hollering or unfair treatment directed towards
appellant. Based on the statements of Ms. Hollins and Ms. Holder, the Board finds that appellant
has not met her burden of proof to establish verbal abuse.
Appellant alleged that she was harassed subjected to a hostile work environment by
Ms. Hollins and Ms. Campbell who threatened her when they instructed her not to contact
employing establishment executives or any other analyst regarding any matter. Ms. Hollins also
threatened to deny her access to her timesheet if she did not stop amending her timesheet without
permission. She continuously harassed appellant about ongoing job interviews and her use of
medical leave. Appellant requested that Ms. Hollins stop sending threatening e-mails and
contacting her and her family at home. Actions of a claimant’s supervisor which the claimant
characterizes as harassment may constitute a compensable factor of employment. However, for
harassment to give rise to a compensable disability under FECA, there must be evidence that
harassment or discrimination did, in fact, occur. Mere perceptions or feelings of harassment do
not constitute a compensable factor of employment.24 An employee’s charges that she was
harassed or discriminated against, is not determinative of whether or not harassment or
discrimination occurred.25 To establish entitlement to benefits, a claimant must establish a
factual basis for the claim by supporting his or her allegations with probative and reliable
evidence.26 The Board finds that the factual evidence fails to support appellant’s allegation of
harassment. Appellant did not submit any witness statements from individuals describing the
22

T.G., 58 ECAB 189 (2006).

23

Peter D. Butt, Jr., 56 ECAB 117 (2004).

24

J.C., 58 ECAB 594 (2007); Robert G. Burns, 57 ECAB 657 (2006); Lorraine E. Schroeder, 44 ECAB
323 (1992).
25

See Ronald K. Jablanski, 56 ECAB 616 (2005); William P. George, 43 ECAB 1159 (1992).

26

See G.S., Docket No. 09-764 (issued December 18, 2009); C.S., 58 ECAB 137 (2006); Frank A. McDowell, 44
ECAB 522 (1993); Ruthie M. Evans, 41 ECAB 416 (1990).

9

threats made and harassment by Ms. Hollins and Ms. Campbell. Further, Ms. Brandon’s
summary of the union investigation does not provide the specific statements upon which she
relied to make her summary findings that appellant was subjected to a hostile work environment.
Further, the record does not contain a final EEO decision regarding this matter. The Board finds
that appellant has not established a factual basis for her allegation that she was harassed.
Therefore, she has failed to establish a compensable factor of employment in this regard.
Since appellant has not substantiated a compensable factor of employment as the cause of
her emotional condition, the Board will not address the medical evidence.27
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,28
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.29 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.30 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS -- ISSUE 2
On July 11, 2012 appellant disagreed with OWCP’s June 20, 2012 decision, denying her
emotional condition claim on the grounds that she did not submit sufficient factual evidence to
establish a compensable employment factor. She did not show that OWCP erroneously applied
or interpreted a specific point of law. Moreover, appellant did not advance a relevant legal
argument not previously considered.
The underlying issue on reconsideration is factual in nature. The Board finds that
appellant has not submitted relevant and pertinent new evidence on the issue of whether she
established a compensable employment factor. Dr. Walton’s July 9, 2012 e-mail addressed her
intent to send a psychological report to appellant under separate cover and OWCP’s July 20,
2012 e-mail asked appellant whether she had received a copy of the April 26, 2012 oral hearing
transcript. This evidence is not relevant to the underlying issue of whether appellant established
a compensable employment factor. The Board has held that the submission of evidence which
does not address the particular issue involved does not constitute a basis for reopening a case.31
27

Karen K. Levene, 54 ECAB 671 (2003).

28

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
29

20 C.F.R. § 10.606(b)(3).

30

Id. at § 10.607(a).

31

Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew Diekemper, 31 ECAB 224 (1979).

10

Appellant’s July 24, 2012 e-mail informed OWCP that she did not remember whether she
had received the hearing transcript. She alleged that, she developed a serious mental disability as
a result of being forced to work in a hostile and terrifying work environment since May 2009.
Appellant stated that her four requests for reasonable accommodation and reassignment were
denied by Ms. Hollins and Ms. Lopez. Although this e-mail constituted new evidence in support
of appellant’s claim for an emotional condition, it is repetitious of e-mails already considered by
OWCP and, therefore, cumulative in nature. Evidence which repeats or duplicates evidence
already in the case record has no evidentiary value and does not constitute a basis for reopening a
case for a merit review.32
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her July 11, 2012 request for reconsideration.33
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an emotional
condition while in the performance of duty. The Board further finds that OWCP properly denied
her request for further merit review of her claim pursuant to 5 U.S.C. § 8128(a).

32

See A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Betty A. Butler, 56 ECAB
545 (2005).
33

Robert E. Cullison, 55 ECAB 570 (2004); M.E., supra note 32 (when an application for reconsideration does
not meet at least one of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits).

11

ORDER
IT IS HEREBY ORDERED THAT the August 20 and June 20, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 6, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

